In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Lisa, J.), dated March 10, 2000, which, upon granting the defendants’ motion made at the close of her case to dismiss the complaint for failure to prove a prima facie case, dismisses the complaint.
Ordered that the judgment is reversed, on the law, the motion is denied, the complaint is reinstated, and a new trial is granted, with costs to abide the event.
The evidence adduced by the plaintiff at trial was sufficient to prove a prima facie case. Accordingly, the Supreme Court erred in granting the defendants’ motion to dismiss based on her alleged failure to do so. Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.